

TWISTBOX
 
2006 STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------


 
TWISTBOX
 
2006 STOCK INCENTIVE PLAN
 

--------------------------------------------------------------------------------

 
ARTICLE I
PURPOSE
 
The purpose of the Plan is to enhance the profitability and value of the Company
for the benefit of its shareholder by enabling the Company to offer Eligible
Employees, Consultants and Non-Employee Directors stock options, restricted
stock and other stock-based awards, thereby creating a means to raise the level
of stock ownership by such individuals to attract, retain and reward such
individuals and strengthen the mutuality of interests between such individuals
and the Company's shareholders.
 
ARTICLE II
DEFINITIONS
 
For purposes of the Plan, the following terms shall have the following meanings:
 
2.1. “Acquisition Events” has the meaning set forth in Section 4.2(d).
 
2.2. “Award” means any award under the Plan of any Stock Option, Restricted
Stock or Other Stock-Based Award. All Awards shall be confirmed by, and subject
to the terms of, a written or electronic agreement executed by the Company and
the Participant. Any reference herein to an agreement in writing shall be deemed
to include an electronic writing to the extent permitted by applicable law.
 
2.3. “Board” means the Board of Directors of the Company.
 
2.4. “Cause” means, with respect to a Participant’s Termination of Employment or
Termination of Consultancy, the following: (a) in the case where there is no
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or a Subsidiary and the
Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to a Participant’s insubordination, dishonesty, fraud, incompetence, moral
turpitude, misconduct, refusal to perform his or her duties or responsibilities
for any reason other than illness or incapacity or unsatisfactory performance of
his or her duties for the Company or a Subsidiary, as determined by the
Committee in its sole discretion; or (b) in the case where there is an
employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or a Subsidiary and the
Participant at the time of the grant of the Award or an Award agreement that
defines “cause” (or words of like import), “cause” as defined under such
agreement; provided, that with regard to any agreement under which the
definition of “cause” only applies on occurrence of a change in control, such
definition of “cause” shall not apply until a change in control actually takes
place and then only with regard to a termination thereafter. With respect to a
Participant’s Termination of Directorship, “cause” means an act or failure to
act that constitutes cause for removal of a director under applicable Delaware
law.
 

--------------------------------------------------------------------------------




2.5. “Change in Control” has the meaning set forth in Section 10.2.


2.6. “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision
and any Treasury Regulation promulgated thereunder.


2.7. “Committee” means (a) prior to the Registration Date, a committee or
subcommittee of the Board appointed from time to time by the Board and (b)
following the Registration Date, a committee or subcommittee of the Board
appointed from time to time by the Board that shall consist of two or more
non-employee directors, each of whom is intended to be, to the extent required
by Rule 16b-3, a “non-employee director” as defined in Rule 16b-3 and comply
with any applicable stock exchange rules; provided, however, that if for any
reason the appointed Committee does not meet the requirements of Rule 16b-3 such
noncompliance shall not affect the validity of grants, interpretations or other
actions of the Committee. With respect to the application of the Plan to Non
-Employee Directors, the Committee shall refer to the Board. Notwithstanding the
foregoing, if, and to the extent that no Committee exists that has the authority
to administer the Plan, the functions of the Committee shall be exercised by the
Board and all references herein to the Committee shall be deemed to be
references to the Board.


2.8. “Common Stock” means the common stock of the Company, $0.001 par value per
share.


2.9. “Company” means The WATT Corp., a California corporation, and its
successors by operation of law.


2.10. “Consultant” means any natural person who is an advisor or consultant that
provides bona fide services to the Company or its Subsidiaries, provided that
such services are not in connection with the offer or sale of securities in a
capital raising transaction, and do not directly or indirectly promote or
maintain a market for the Company's or its Subsidiaries' securities.


2 11. “Disability” means, with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code;
provided, that for Awards that are subject to Section 409A of the Code,
Disability shall mean that a Participant is disabled under Section
409A(a)(2)(C)(i) of the Code. A Disability shall only be deemed to occur at the
time of the determination by the Committee of the Disability.


2.12. “Effective Date” means the effective date of the Plan as defined in
Article XV.


2.13. “Eligible Employee” means each employee of the company or  a Subsidiary.


2

--------------------------------------------------------------------------------


 
2.14. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all rules and regulations promulgated thereunder. Any references to any section
of the Exchange Act shall also be a reference to any successor provision and all
rules and regulations promulgated thereunder.


2.15 “Fair Market Value” means, for purposes of the Plan, unless otherwise
required by any applicable provision of the Code, as of any date and except as
provided below, (a) if the Common Stock is not readily tradable on an
established securities market as determined under Section 409A of the Code or
other guidance promulgated thereunder, a value determined by the reasonable
application of a reasonable valuation method in accordance with Section 409A of
the Code or other guidance promulgated thereunder or (b) if the Common Stock is
readily tradable on an established securities market as determined under Section
409A of the Code or other guidance promulgated thereunder, a value based on the
closing price reported for the Common Stock on the trading day before the
determination. Notwithstanding anything herein to the contrary, for purposes of
granting Incentive Stock Options, “Fair Market Value” means the price for Common
Stock set by the Committee in good faith based on reasonable methods set forth
under Section 422 of the Code including, without limitation, a method utilizing
the average of prices of the Common Stock reported on the principal national
securities exchange on which it is then traded during a reasonable period
designated by the Committee.


2.16. “Family Member” means “family member” as defined in Rule 701 under the
Securities Act or, following the filing of a Form S-8 pursuant to the Securities
Act with respect to the Plan, as in Section Al(5) of the general instructions of
Form S-8.


2.17. “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee under the Plan intended to be and designated as an “Incentive Stock
Option” within the meaning of Section 422 of the Code.


2.18. “Listing Date” means the first date upon which any security of the Company
is listed (or approved for listing) upon notice of issuance on any securities
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system if such securities
exchange or interdealer quotation system has been certified in accordance with
the provisions of Section 25100(o) of the California Corporate Securities Law of
1968.


2.19. “Non-Employee Director” means a “non-employee director” as defined in Rule
16b-3.
 
2.20. “Non-Qualified Stock Option” means any Stock Option awarded under the Plan
that is not an Incentive Stock Option.


2.21. “Other Stock-Based Award” means an Award of Common Stock and other
awards (including awards of cash, restricted stock units and performance share
awards) made pursuant to Article VIII that are valued in whole or in part by
reference to, or are payable in or otherwise based on, Common Stock, including,
without limitation, an Award valued by reference to a Subsidiary.


3

--------------------------------------------------------------------------------


 
2.22. “Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.


2.23. “Participant” means any Eligible Employee, Consultant or Non-Employee
Director to whom an Award has been granted under the Plan.


2.24. “Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.


2.25. “Plan” means The WAAT Corp. 2006 Stock Incentive Plan, as amended from
time to time.


2.26. “Registration Date” means the first date after the Effective Date (a) on
which the Company sells its Common Stock in a bona fide, firm commitment
underwriting pursuant to a registration statement under the Securities Act or
(b) any class of common equity securities of the Company is required to be
registered under Section 12 of the Exchange Act.


2.27. “Restricted Stock” means a share of Common Stock issued under the Plan
that is subject to restrictions under Article VII.


2.28. “Restriction Period” has the meaning set forth in Section 7.1.


2.29. “Retirement” means a Termination of Employment or Termination of
Consultancy for any reason other than for Cause at or after age 65 or such
earlier date after age 50 as may be approved by the Committee with regard to
such Participant. With respect to a Participant’s Termination of Directorship,
Retirement means the failure to stand for reelection (other than a Termination
for Cause) on or after a Participant has attained age 65 or, with the consent of
the Board, before age 65 but after age 50.


2.30. “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.


2.31. “Securities Act” means the Securities Act of 1933, as amended and all
rules and regulations promulgated thereunder. Any reference to any section of
the Securities Act shall also be a reference to any successor provision and all
rules and regulations promulgated thereunder.


2.32. “Shareholders Agreement” means the Shareholders Agreement dated December
16, 2005 entered into by and among the Company and certain individuals set forth
therein, as amended from time to time in accordance with the terms thereof.


4

--------------------------------------------------------------------------------


 
2.33. “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Employees, Non-Employee Directors or Consultants under
Article VI.
 
2.34. “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.


2.35.“Ten Percent Stockholder” means a person owning stock possessing rare than
10% of the total combined voting power of all classes of stock of the Company,
its Subsidiaries or its Parent.
 
2.36. “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.
 
2.37. “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or a Subsidiary; or (b) when an entity
that is retaining a Participant as a Consultant ceases to be a Subsidiary unless
the Participant otherwise is, or thereupon becomes, a Consultant to the Company
or a Subsidiary at the time the entity ceases to be a Subsidiary. In the event
that a Consultant becomes an Eligible Employee or a Non-Employee Director upon
the termination of his or her consultancy, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Consultancy shall be deemed
to occur until such time as such Consultant is no longer a Consultant, Eligible
Employee or Non-Employee Director. Notwithstanding the foregoing, the Committee
may otherwise define Termination of Consultancy in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Consultancy thereafter.
 
2.38. “Termination of Directorship” means that the Non-Employee Director has
ceased to the a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.


2.39. “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or approved personal leave of absence) of a
Participant from the Company and its Subsidiaries; or (b) when an entity that is
employing a Participant ceases to be a Subsidiary, unless the Participant
otherwise is, or thereupon becomes, employed by the Company or a Subsidiary at
the time the entity ceases to be a Subsidiary. In the event that an Eligible
Employee becomes a Consultant or Non-Employee Director upon the termination of
his or her employment, unless otherwise determined by the Committee, in its sole
discretion, no Termination of Employment shall be deemed to occur until such
time as such Eligible Employee is no longer an Eligible Employee, Consultant or
Non-Employee Director. Notwithstanding the foregoing, the Committee may
otherwise define Termination of Employment in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Employment thereafter.
 
5

--------------------------------------------------------------------------------


 
2.40. “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in a Person), whether for value or
no value and whether voluntary or involuntary (including by operation of law),
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.


ARTICLE III
ADMINISTRATION


3.1. The Committee. The Plan shall be administered and interpreted by the
Committee.


3.2. Grants of Awards. The Committee shall have full authority to grant Awards
to Eligible Employees, Consultants and Non-Employee Directors pursuant to the
terms of the Plan. All Awards shall be granted by, confirmed by, and subject to
the terms of, a written agreement executed by the Company and the Participant.
In particular, the Committee shall have the authority:


(a) to select the Eligible Employees, Consultants and Non-Employee Directors to
whom Awards may from time to time be granted hereunder;


(b) to determine whether and to what extent Awards are to be granted hereunder
to one or more Eligible Employees, Consultants and Non-Employee Directors;


(c) to determine, in accordance with the terms of the Plan, the number of shares
of Common Stock to be covered by each Award granted hereunder;


(d) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof and any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);


(e) to determine whether and under what circumstances a Stock Option may be
settled in cash, Common Stock and/or Restricted Stock under Section 6.3(d);


(f) to determine whether, to what extent and under what circumstances to provide
loans (which may be on a recourse basis and shall bear interest at the rate the
Committee shall provide) to Participants in order to exercise Awards or to
purchase or pay for shares of Common Stock issuable pursuant to Awards, provided
that on and after the Registration Date executive officers and directors are not
eligible to receive such loans, and provided further, that all outstanding loans
shall be repaid before the Registration Date;
 
6

--------------------------------------------------------------------------------


 
(g) to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;
 
(h) to determine whether to require an Eligible Employee, Non-Employee Director
or Consultant, as a condition of the granting of any Award, not to sell or
otherwise dispose of shares of Common Stock acquired pursuant to the Award for a
period of time as determined by the Committee, in its sole discretion, following
the date of the Award;
 
(i) to modify, extend or renew an Award, subject to Article XI herein, provided,
however, that if a Stock Option is modified, extended or renewed and thereby
deemed to be the issuance of a new Stock Option under the Code or the applicable
accounting rules, the exercise price of a Stock Option may continue to be the
original exercise price even if less than the Fair Market Value of the Common
Stock at the time of such modification, extension or renewal; and


(j) to offer to buy out a Stock Option previously granted, based on such terms
and conditions as the Committee shall establish and communicate to the
Participant at the time such offer is made.
 
3.3. Guidelines. Subject to Article XI hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and perform all acts, including the delegation of
its administrative responsibilities to the extent permitted by applicable law
and applicable stock exchange rules, as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of the Plan and
any Award granted under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or in
any agreement relating thereto in the manner and to the extent it shall deem
necessary to effectuate the purpose and intent of the Plan. The Committee may
adopt special guidelines and provisions for persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdictions
to comply with applicable tax and securities laws and may impose any limitations
and restrictions that it deems necessary to comply with the applicable tax and
securities laws of such domestic or foreign jurisdictions. To the extent
applicable, the Plan is intended to comply with the applicable requirements of
Rule 16b-3 and shall be limited, construed and interpreted in a manner so as to
comply therewith.
 
3.4. Decisions Final. Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board or the Committee
(or any of its members) arising out of or in connection with the Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.
 
7

--------------------------------------------------------------------------------



3.5.  Reliance on Counsel. The Company, the Board or the Committee may consult
with legal counsel, who may be counsel for the Company or other counsel, with
respect to its obligations or duties hereunder, or with respect to any action or
proceeding or any question of law, and shall not be liable with respect to any
action taken or omitted by it in good faith pursuant to the advice of such
counsel.
 
3.6. Procedures. If the Committee is appointed, the Board shall designate one of
the members of the Committee as chairman and the Committee shall hold meetings,
subject to the By-Laws of the Company, at such times and places as it shall deem
advisable, including, without limitation, by telephone conference or by written
consent to the extent permitted by applicable law. A majority of the Committee
members shall constitute a quorum. All determinations of the Committee shall be
made by a majority of its members. Any decision or determination reduced to
writing and signed by all the Committee members in accordance with the By-Laws
of the Company, shall be fully as effective as if it had been made by vote at a
meeting duly called and held. The Committee shall keep minutes of its meetings
and shall make such rules and regulations for the conduct of its business as it
shall deem advisable.


3.7. Designation of Consultants/Liability. (a) The Committee may designate
employees of the Company and professional advisors to assist the Committee in
the administration of the Plan (to the extent permitted by applicable law and
applicable stock exchange rules) and may grant authority to officers to execute
agreements or other documents on behalf of the Committee.


(b) The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any person designated
pursuant to this Section 3.7 above shall not be liable for any action or
determination made in good faith with respect to the Plan. To the maximum extent
permitted by applicable law, no officer of the Company or member or former
member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.


3.8. Indemnification. To the maximum extent permitted by applicable law and the
Certificate of Incorporation and By-Laws of the Company and to the extent not
covered by insurance directly insuring such person, each officer and member or
former member of the Committee or the Board shall be indemnified and held
harmless by the Company against any cost or expense (including reasonable fees
of counsel reasonably acceptable to the Committee) or liability (including any
sum paid in settlement of a claim with the approval of the Committee), and
advanced amounts necessary to pay the foregoing at the earliest time and to the
fullest extent permitted, arising out of any act or omission to act in
connection with the administration of the Plan, except to the extent arising out
of such officer’s, member’s or former member’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification the
employees, officers, directors or members or former officers, directors or
members may have under applicable law or under the Certificate of Incorporation
or By-Laws of the Company or any Subsidiary. Notwithstanding anything else
herein, this indemnification will not apply to the actions or determinations
made by an individual with regard to Awards granted to him or her under the
Plan.
 
8

--------------------------------------------------------------------------------


 
3.9. Shareholders Agreement. Notwithstanding anything herein to the contrary,
the Plan and the operation and administration of the Plan (including any action
taken by the Committee) shall be subject to the terms and conditions set forth
in the Shareholders Agreement to the greatest extent permissible under
applicable law.
 
ARTICLE IV
SHARE AND OTHER LIMITATIONS


4.1. Shares. The aggregate number of shares of Common Stock that may be issued
or used for reference purposes under the Plan or with respect to which Awards
may be granted under the Plan shall not exceed 2,463,422 shares (subject to any
increase or decrease pursuant to Section 4.2), which may be either authorized
and unissued Common Stock or Common Stock held in or acquired for the treasury
of the Company or both. To the extent that a distribution pursuant to an Award
is made in cash, the share reserve shall be reduced by the number of shares of
Common Stock bearing a value equal to the amount of the cash distribution as of
the time that such amount was determined.


4.2. Changes.
 
(a) The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the shareholders of the Company to
make or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company's capital structure or its business, (ii) any merger or
consolidation of the Company or any Subsidiary, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Subsidiary, (v)
any sale or transfer of all or part of the assets or business of the Company or
any Subsidiary or (vi) any other corporate act or proceeding.
 
9

--------------------------------------------------------------------------------


 
(b) Subject to the provisions of Section 4.2(d), in the event of any such change
in the capital structure or business of the Company by reason of any stock
split, reverse stock split, stock dividend, combination or reclassification of
shares, recapitalization, or other change in capital structure of the Company,
merger, consolidation, spin-off, reorganization, partial or complete
liquidation, issuance of rights or warrants to purchase any Common Stock or
securities convertible into Common Stock, any sale or transfer of all or part of
the Company's assets or business, or any other corporate transaction or event
having an effect similar to any of the foregoing and effected without receipt of
consideration by the Company, then the aggregate number and kind of shares that
thereafter may be issued under the Plan, the number and kind of shares or other
property (including cash) to be issued upon exercise of an outstanding Stock
Option or under other Awards (“Exercisable Awards”) granted under the Plan and
the purchase or exercise price thereof shall be appropriately adjusted
consistent with such change in such manner as the Committee may deem equitable
to prevent substantial dilution or enlargement of the rights granted to, or
available for, Participants under the Plan, and any such adjustment determined
by the Committee in good faith shall be final, binding and conclusive on the
Company and all Participants and their respective heirs, executors,
administrators, successors and assigns. In connection with any event described
in this sub-section, the Committee may provide, in its sole discretion, for the
cancellation of any outstanding Awards and payment in cash or other property in
exchange therefor. Except as provided in this Section 4.2, a Participant shall
have no rights by reason of any issuance by the Company of any class of
securities convertible into stock of any class, any subdivision or consolidation
of shares of stock of any class, the payment of any stock dividend, any other
increase or decrease in the number of shares of stock of any class, any sale or
transfer of all or part of the Company's assets or business or any other change
affecting the Company's capital structure or business.


(c) Fractional shares of Common Stock resulting from any adjustment in
Exercisable Awards pursuant to Section 4.2(a) or (b) shall be aggregated until,
and eliminated at the time of such adjustment by rounding-down for fractions
less than one-half and rounding-up for fractions equal to or greater than
one-half; provided, however, that any such fractional shares of Common Stock
resulting from any adjustment to an Incentive Stock Option shall be eliminated
by rounding down. No fractional shares of Common Stock shall be issued under the
Plan. Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.
 
10

--------------------------------------------------------------------------------


 
(d) In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of all or substantially all of the Company's outstanding Common
Stock (or the acquisition of more than fifty percent (50%)ofthe voting interests
of all outstanding classes of stock of the Company) by a single person or entity
or by a group of persons and/or entities acting in concert, or in the event of
the sale or transfer of all or substantially all of the Company's assets (all of
the foregoing being referred to as “Acquisition Events”), then the Committee
may, in its sole discretion, terminate all outstanding Exercisable Awards,
effective as of the date of the Acquisition Event, by delivering notice of
termination to each Participant at least 20 days prior to the date of
consummation of the Acquisition Event, in which case during the period from the
date on which such notice of termination is delivered to the consummation of the
Acquisition Event, each such Participant shall have the right to exercise his or
her Exercisable Awards that are then outstanding to the extent vested as of the
date on which such notice of termination is delivered (or, at the discretion of
the Committee, without regard to, or subject to, any limitations on
exercisability otherwise contained in the Award agreements), but any such
exercise shall be contingent upon and subject to the occurrence of the
Acquisition Event, and, provided that, if the Acquisition Event does not take
place within a specified period after giving such notice for any reason
whatsoever, the notice and exercise pursuant thereto shall be null and void. If
the Acquisition Event does take place after giving of such notice, any
Exercisable Award not exercised prior to the date of the consummation of such
Acquisition Event shall be forfeited simultaneous with the consummation of the
Acquisition Event.


If an Acquisition Event occurs but the Committee does not terminate the
outstanding Exercisable Awards pursuant to this Section 4.2(d), then the
provisions of Section 4.2(b) shall apply.
 
4.3. Minimum Purchase Price. Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.


4.4. Assumption of Awards. Stock options that were granted by the Company prior
to the Effective Date shall for all purposes be treated as if granted under the
Plan and shall be governed by the terms of the Plan as of the Effective Date.


ARTICLE V
ELIGIBILITY
 
5.1. General Eligibility. All Eligible Employees, Non-Employee Directors and
Consultants and prospective Eligible Employees, Consultants and Non-Employee
Directors are eligible to be granted Non-Qualified Stock Options, Restricted
Stock and Other Stock-Based Awards. Eligibility for the grant of Awards and
actual participation in the Plan shall be determined by the Committee in its
sole discretion.


5.2. Incentive Stock Options. All Eligible Employees of the Company and its
Subsidiaries are eligible to be granted Incentive Stock Options under the Plan.
Eligibility for the grant of an Incentive Stock Option and actual participation
in the Plan shall be determined by the Committee in its sole discretion.
 
11

--------------------------------------------------------------------------------


 
5.3. General Requirement. The granting, vesting and exercise of Awards granted
to a prospective Eligible Employee Consultant or Non-Employee Director are
conditioned upon such individual actually becoming an Eligible Employee,
Consultant or Non-Employee Director, provided that no Award may be granted to a
prospective Eligible Employee, Consultant or Non-Employee Director unless the
Company determines that the Award will comply with applicable laws, including
the securities laws of all relevant jurisdictions.


ARTICLE VI
STOCK OPTIONS


6.1. Stock Options. Each Stock Option granted hereunder shall be one of two
types: (a) an Incentive Stock Option; or (b) a Non-Qualified Stock Option.


6.2. Grants. Subject to the provisions of Article V, the Committee shall have
the authority to grant to any Eligible Employee one or more Incentive Stock
Options, Non-Qualified Stock Options or both types of Stock Options. To the
extent that any Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Stock Option or the portion thereof that does not qualify,
shall constitute a separate Non-Qualified Stock Option. The Committee shall have
the authority to grant any Consultant or Non-Employee Director one or more
Non-Qualified Stock Options.


6.3. Terms of Stock Options. Stock Options shall be subject to the following
terms and conditions, and shall be in such form and contain such additional
terms and conditions, not inconsistent with the terms of the Plan (including
Article XVII), as the Committee shall deem desirable:


    (a) Exercise Price The exercise price per share of Common Stock subject to a
Stock Option shall be determined by the Committee at the time of grant; provided
that the per share exercise price of a Stock Option shall not be less than 100%
of the Fair Market Value of the share of Common Stock at the time of grant; and
provided, further, that if an Incentive Stock Option is granted to a Ten Percent
Stockholder, the exercise price per share shall be no less than 110% of the Fair
Market Value of the Common Stock.


(b) Stock Option Term. The term of each Stock Option shall be fixed by the
Committee; provided, however, that no Stock Option shall be exercisable more
than 10 years after the date such Stock Option is granted; and further provided
that the term of an Incentive Stock Option granted to a Ten Percent Stockholder
shall not exceed five years.


(c) Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
the time of grant. If the Committee provides, in its discretion, that any Stock
Option is exercisable subject to certain limitations (including, without
limitation, that such Stock Option is exercisable only in installments or within
certain time periods or upon the attainment of certain financial results or
other criteria), the Committee may waive such limitations on the exercisability
at any time at or after grant in whole or in part (including, without
limitation, waiver of the installment exercise provisions or acceleration of the
time at which such Stock Option may be exercised), based on such factors, if
any, as the Committee shall determine, in its sole discretion.
 
12

--------------------------------------------------------------------------------


 
(d) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under sub-section (c) above, to the extent vested, a
Stock Option may be exercised in whole or in part at any time and from time to
time during the Stock Option term by giving written notice of exercise to the
Committee specifying the number of shares to be acquired. Such notice shall be
accompanied by payment in full of the purchase price as follows: (i) in cash or
by check, bank draft or money order payable to the order of the Company; (ii) to
the extent permitted by law, if the Common Stock is traded on a national
securities exchange, The Nasdaq Stock Market, Inc. or quoted on a national
quotation system sponsored by the National Association of Securities Dealers,
through a procedure whereby the Participant delivers irrevocable instructions to
a broker reasonably acceptable to the Committee to deliver promptly to the
Company an amount equal to the purchase price, to the extent authorized by the
Committee; or (iii) on such other terms and conditions as may be acceptable to
the Committee (including, without limitation, the relinquishment of Stock
Options or by payment in full or in part in the form of Common Stock owned by
the Participant (and for which the Participant has good title free and clear of
any liens and encumbrances) based on the Fair Market Value of the Common Stock
on the payment date). No shares of Common Stock shall be issued until payment
therefor, as provided herein, has been made or provided for.
 
(e) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under the Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options. In addition, if an
Eligible Employee does not remain employed by the Company, any Subsidiary or any
Parent at all times from the time an Incentive Stock Option is granted until
three months prior to the date of exercise thereof (or such other period as
required by applicable law), such Stock Option shall be treated as a
Non-Qualified Stock Option. Should any provision of the Plan not be necessary in
order for the Stock Options to qualify as Incentive Stock Options, or should any
additional provisions be required, the Committee may amend the Plan accordingly,
without the necessity of obtaining the approval of the shareholders of the
Company.
 
13

--------------------------------------------------------------------------------



(f) Form, Modification, Extension and Renewal of Stock Options. Subject to the
terms and conditions and within the limitations of the Plan, Stock Options shall
be evidenced by such form of agreement or grant as is approved by the Committee,
and the Committee may (i) modify, extend or renew outstanding Stock Options
(provided that the rights of a Participant are not reduced without his or her
consent), and (ii) accept the surrender of outstanding Stock Options (up to the
extent not theretofore exercised) and authorize the granting of new Stock
Options in substitution therefor (to the extent not theretofore exercised).


(g) Early Exercise. The Committee may provide that a Stock Option include a
provision whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Stock Option as to any part or all of the shares of
Common Stock subject to the Stock Option prior to the full vesting of the Stock
Option and such shares shall be subject to certain restrictions as determined by
the Committee and be treated as Restricted Stock. Any unvested shares of Common
Stock so purchased may be subject to a repurchase option in favor of the Company
or to any other restriction the Committee determines to be appropriate.


(h) Other Terms and Conditions. Stock Options may contain such other provisions,
which shall not be inconsistent with any of the terms of the Plan, as the
Committee shall deem appropriate.


ARTICLE VII
RESTRICTED STOCK


7.1. Awards of Restricted Stock. The Committee shall determine the eligible
Participants to whom, and the time or times at which, grants of Restricted Stock
will be made, the number of shares to be awarded, the purchase price (if any) to
be paid by the Participant (subject to Section 7.2), the time or times at which
such Awards may be subject to forfeiture (if any), the vesting schedule (if any)
and rights to acceleration thereof, and all other terms and conditions of the
Awards. The Committee may condition the grant or vesting of Restricted Stock
upon the attainment of specified performance targets or such other factors as
the Committee may determine, in its sole discretion. Unless otherwise determined
by the Committee, the Participant shall not be permitted to transfer shares of
Restricted Stock awarded under the Plan during a period set by the Committee (if
any) (the "Restriction Period") commencing with the date of such Award, as set
forth in the applicable Award agreement.


7.2. Awards and Certificates. A Participant selected to receive Restricted Stock
shall not have any rights with respect to such Award, unless and until such
Participant has delivered to the Company a fully executed copy of the Award
agreement evidencing the Award and has otherwise complied with the applicable
terms and conditions of such Award. Further, such Award shall be subject to the
following conditions and the conditions specified in Article XVII:
 
(a) Purchase Price. The purchase price of Restricted Stock shall be determined
by the Committee, but shall not be less than as permitted under applicable law.
 
14

--------------------------------------------------------------------------------






(b) Acceptance. Awards of Restricted Stock must be accepted within a period of
60 days (or such shorter period as the Committee may specify at grant) after the
grant date, by executing an Award agreement and by paying the purchase price (if
any) the Committee has designated thereunder.
 
(c) Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, unless the Committee
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of Restricted Stock. Such certificate shall be registered
in the name of such Participant, and shall bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:


“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of The WAAT Corp. (the
“Company”) 2006 Stock Incentive Plan (the “Plan”), and an Award agreement
entered into between the registered owner and the Company dated __________.
Copies of such Plan and Award agreement are on file at the principal office of
the Company.”
 
(d) Custody. The Committee may require that any stock certificates evidencing
such shares be held in custody by the Company until the restrictions thereon
shall have lapsed, and that, as a condition to the grant of Restricted Stock,
the Participant shall have delivered a duly signed stock power, endorsed in
blank, relating to the Common Stock covered by such Award.


(e) Rights as Shareholder. Except as provided in this sub-section and
sub-section (d) above and as otherwise determined by the Committee, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a holder of shares of Common Stock of the Company including,
without limitation, the right to receive any dividends, the right to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. Notwithstanding the
foregoing, the payment of dividends shall be deferred until, and conditioned
upon, the expiration of the applicable Restriction Period, unless the Committee,
in its sole discretion, specifies otherwise at the time of the grant of the
Award.
 
(f) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock subject to such Restriction Period, the
certificates for such shares shall be delivered to the Participant. All legends
shall be removed from said certificates at the time of delivery to the
Participant except as otherwise required by applicable law or the Shareholders
Agreement. Notwithstanding the foregoing, actual certificates shall not be
issued to the extent that book entry recordkeeping is used.
 
15

--------------------------------------------------------------------------------


 
ARTICLE VIII
OTHER STOCK-BASED AWARDS
 
8.1. Awards of Other Stock-Based Awards. The Committee shall have authority to
determine the persons to whom and the time or times at which Other Stock-Based
Awards shall be made, the number of shares of Common Stock or dollar amount to
be awarded pursuant to such Awards, and all other conditions of the Awards. The
Committee may also provide for the grant of Common Stock or payment of the
dollar amount under such Awards upon the completion of a specified performance
period or such other criteria as determined by the Committee, in its sole
discretion.
 
8.2. Terms and Conditions. Other Stock-Based Awards made pursuant to this
Article VIII shall be subject to the terms of the applicable Award agreement and
following terms and conditions and the conditions specified in Article XVII:


(a) Dividends. Unless otherwise determined by the Committee at the time of
award, subject to the provisions of the Award agreement or grant letter and the
Plan, the recipient of an Award under this Article VIII shall be entitled to
receive, currently or on a deferred basis, dividends or dividend equivalents
with respect to the number of shares of Common Stock covered by the Award, as
determined at the time of the Award by the Committee, in its sole discretion.


(b) Vesting. Any Award under this Article VIII and any Common Stock covered by
any such Award shall vest or be forfeited to the extent so provided in the Award
agreement, as determined by the Committee, in its sole discretion.


(c) Waiver of Limitation. The Committee may, in its sole discretion, waive in
whole or in part any or all of the limitations imposed hereunder (if any) with
respect to all or any portion of an Award under this Article VIII.


(d) Price. Common Stock or Other Stock-Based Awards issued on a bonus basis
under this Article VIII may be issued for no cash consideration; Common Stock or
Other Stock-Based Awards purchased pursuant to a purchase right awarded under
this Article VIII shall be priced as determined by the Committee. Subject to
Section 4.3, the purchase price of shares of Common Stock or Other Stock-Based
Awards may be zero to the extent permitted by applicable law, and, to the extent
not so permitted, such purchase price may not be less than par value. The
purchase of shares of Common Stock or Other Stock-Based Awards may be made on
either an after-tax or pre-tax basis, as determined by the Committee; provided,
however, that if the purchase is made on a pre-tax basis, such purchase shall be
made pursuant to a deferred compensation program established by the Committee,
which will be deemed a part of the Plan.
 
16

--------------------------------------------------------------------------------



(e) Payment. The form of payment for the Other Stock-Based Awards shall be
specified in the Award agreement.
 
(f)
 
ARTICLE IX
NON-TRANSFERABILITY AND TERMINATION OF
EMPLOYMENT/CONSULTANCY/DIRECTORSHIP
 
9.1. Non-Transferability.


(a) Except as otherwise specifically provided herein, no Stock Option shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution. All Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant. Shares of Restricted Stock or
Other Stock-Based Awards may not be Transferred prior to the date on which
shares are issued, or if later, the date on which any applicable restriction,
performance or deferral period lapses. Any attempt to Transfer any such Award or
share of Common Stock not in accordance with the provisions of Section 12.2
shall be void and immediately cancelled, and no Award shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person who shall be entitled to such Award, nor shall it be subject to
attachment or legal process for or against such person.
 
(b) Notwithstanding the foregoing, the Committee may determine, in its sole
discretion, at the time of grant or thereafter that a Non-Qualified Stock Option
that is otherwise not Transferable pursuant to this Section 9.1 is Transferable
to a Family Member in whole or in part and in such circumstances, and under such
conditions, as specified by the Committee. A Non-Qualified Stock Option that is
Transferred to a Family Member pursuant to the preceding sentence (i) may not be
subsequently Transferred otherwise than by will or by the laws of descent and
distribution and (ii) remains subject to the terms of the Plan and the Stock
Option agreement. Any shares of Common Stock acquired upon the exercise of a
Stock Option by a permissible transferee of a Stock Option or a permissible
transferee pursuant to a Transfer after the exercise of the Stock Option shall
be subject to the terms of the Plan and the Stock Option agreement, including,
without limitation, the provisions of Article XII hereof.
 
9.2. Termination. The following rules apply with regard to the Termination of a
Participant.
 
(a) Rules Applicable to Stock Options. Unless otherwise determined by the
Committee at grant or, if no rights of the Participant are reduced, thereafter:
 
(i) Termination by Reason of Death, Disability or Retirement. If a Participant’s
Termination is by reason of death, Disability or Retirement, all Stock Options
that are held by such Participant that are vested and exercisable at the time of
the Participant’s Termination may be exercised by the Participant (or, in the
case of death, by the legal representative of the Participant’s estate) at any
time within a period of one year from the date of such Termination, but in no
event beyond the expiration of the stated term of such Stock Options; provided,
however, that in the case of Retirement, if the Participant dies within such
exercise period, all unexercised Stock Options held by such Participant shall
thereafter be exercisable, to the extent to that they were exercisable at the
time of death, for a period of one year from the date of such death, but in no
event beyond the expiration of the stated term of such Stock Options.
 
17

--------------------------------------------------------------------------------


 
(ii) Involuntary Termination Without Cause. If a Participant’s Termination is by
involuntary termination without Cause, all Stock Options that are held by such
Participant that are vested and exercisable at the time of the Participant’s
Termination may be exercised by the Participant at any time within a period of
90 days from the date of such Termination, but in no event beyond the expiration
of the stated term of such Stock Options.


(iii) Voluntary Termination. If a Participant’s Termination is voluntary (other
than a voluntary termination described in Section 9.2(a)(iv)(2) below), all
Stock Options that are held by such Participant that are vested and exercisable
at the time of the Participant’s Termination may be exercised by the Participant
at any time within a period of 30 days from the date of such Termination, but in
no event beyond the expiration of the stated terms of such Stock Options.


(iv) Termination for Cause. If a Participant’s Termination: (1) is for Cause or
(2) except with respect to Participants whose awards are subject to Section
260.140.41 of Title 10 of the California Code of Regulations, is a voluntary
Termination (as provided in sub-section (iii) above) after the occurrence of an
event that would be grounds for a Termination for Cause, all Stock Options,
whether vested or not vested, that are held by such Participant shall thereupon
terminate and expire as of the date of such Termination.


(v) Unvested Stock Options. Stock Options that are not vested as of the date of
a Participant’s Termination for any reason shall terminate and expire as of the
date of such Termination.
 
(b) Rules Applicable to Restricted Stock and Other Stock-Based Awards. Unless
otherwise determined by the Committee at grant or, if no rights of the
Participant are reduced, thereafter, upon a Participant’s Termination for any
reason: (i) during the relevant Restriction Period, all Restricted Stock still
subject to restriction shall be forfeited; and (ii) any unvested Other
Stock-Based Awards shall be forfeited.
 
18

--------------------------------------------------------------------------------



ARTICLE X
 
10.1. Benefits. Except as otherwise provided by the Committee in an Award
agreement, in the event of a Change in Control of the Company after the
Effective Date, the Committee may, but shall not be obligated to:


(a) accelerate, vest or cause the restrictions to lapse with respect to, all or
any portion of an Award; or
 
(b) cancel Awards for fair value (as determined in good faith by the Committee)
which, in the case of Options, may equal the excess, if any, of the value of the
consideration to be paid in the Change in Control transaction to holders of the
same number of shares of Common Stock subject to such Options (or, if no
consideration is paid in any such transaction, the Fair Market Value of the
shares of Common Stock subject to such Options) over the aggregate exercise
price of such Options; or
 
(c) provide for the issuance of substitute Awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted hereunder as determined by the Committee in its sole discretion.
 
10.2. Change in Control Defined. Unless otherwise determined by the Committee in
the applicable Award agreement, a “Change in Control” shall be the occurrence of
any of the following after the Effective Date: (i) any acquisition, by merger or
otherwise, of equity securities of the Company, from shareholders of the
Company, representing at least 75% of the outstanding voting securities of the
Company, by any unaffiliated third party; or (ii) any sale of all or
substantially all of the assets of the Company to any unaffiliated third party.
 
ARTICLE XI
TERMINATION OR AMENDMENT OF PLAN


Notwithstanding any other provision of the Plan, the Board or the Committee may
at any time, and from time to time, amend, in whole or in part, any or all of
the provisions of the Plan (including any amendment deemed necessary to ensure
that the Company may comply with any regulatory requirement referred to in
Article XIV or Section 409A of the Code as described below), or suspend or
terminate it entirely, retroactively or otherwise; provided, however, that if
the Committee, in its sole discretion, determines that the rights of a
Participant with respect to Awards granted prior to such amendment, suspension
or termination, may be adversely impaired, the consent of such Participant shall
be required; and provided further, without the approval of the shareholders of
the Company entitled to vote in accordance with applicable law, no amendment may
be made that would:
 
(a) increase the aggregate number of shares of Common Stock that may be issued
under the Plan (other than due to an adjustment under Section 4.2);
 
19

--------------------------------------------------------------------------------



(b) change the classification of individuals eligible to receive Awards under
the Plan;
 
(c) decrease the minimum exercise price of any Stock Option;
 
(d) extend the maximum Stock Option period under Section 6.3; or
 
(e) require shareholder approval in order for the Plan to continue to comply
with Section 422 of the Code to the extent applicable to Incentive Stock Options
or the rules of any exchange or system on which the Company's securities are
listed or traded at the request of the Company.
 
The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV above or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall adversely impair the rights of any holder without the holder's consent.
Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award granted hereunder at any time without a
Participant’s consent to comply with Section 409A of the Code or any other
applicable law.
 
ARTICLE XII
COMPANY CALL RIGHTS; RIGHTS OF FIRST REFUSAL
 
12.1. Company Call Rights.
 
(a) In the event of a Participant’s Termination for Cause or a Participant’s
voluntary Termination within 90 days after the occurrence of an event that would
be grounds for a Termination for Cause, the Company may at any time repurchase
(or may cause its designee to repurchase) from the Participant (or his or her
transferee) any shares of Common Stock previously acquired by the Participant
through the exercise of a Stock Option or pursuant to Restricted Stock or Other
Stock-Based Awards granted under the Plan at a repurchase price equal to the
lesser of (A) the original purchase price or exercise price (as applicable), if
any or (B) the Fair Market Value of a share of Common Stock on the date of
Termination or the date of repurchase, as selected by the Committee.
 
(b) In the event of a Termination for any reason other than for Cause (including
Termination due to Retirement, death, Disability, involuntary termination
without Cause or resignation), the Company may at any time within the later of
one year after (i) a Participant incurs a Termination or (ii) the date a
Participant acquires shares of Common Stock upon the exercise of a Stock Option
following his or her Termination for any reason other than for Cause: (A)
repurchase (or may cause its designee to purchase) from the Participant the
outstanding vested portion of the Option based on the difference between the
exercise price of a share of Common Stock relating to such Stock Option and the
Fair Market Value of a share of Common Stock on the date of repurchase and (B)
repurchase from the Participant any shares of Common Stock previously acquired
by the Participant through the exercise of a Stock Option at a repurchase price
equal to the Fair Market Value on the date of repurchase.
 
20

--------------------------------------------------------------------------------


 
(c) In the event of a Termination for any reason other than for Cause (including
Termination due to Retirement, death, Disability, involuntary termination
without Cause or resignation), the Company may at any time within one year after
a Participant incurs a Termination other than for Cause repurchase (or may cause
its designee to purchase) from the Participant any shares of Common Stock
previously acquired by the Participant pursuant to Restricted Stock or Other
Stock-Based Awards under the Plan at a repurchase price equal to Fair Market
Value on the date of repurchase.


(d) (i) If the Company elects to exercise call rights under this Section 12.1,
it shall do so by delivering to the Participant a notice of such election,
specifying the number of shares to be purchased and such closing date and time
that, solely for purposes of sub-sections (b) and (c), is within the applicable
one year period. Such closing shall take place at the Company's principal
executive offices.


(ii) At such closing, the Company will pay the Participant the repurchase price
as specified in this Section 12.1 in cash, or by cancellation of indebtedness of
the Participant to the Company.


12.2. Transfer Limit. (a) No Participant shall, directly or indirectly, prior to
the Registration Date or such other date determined by the Committee, Transfer
any shares of Common Stock acquired through the exercise of a Stock Option or
pursuant to Restricted Stock or Other Stock-Based Award under the Plan prior to
the Participant’s Termination and expiration of the time period provided in
Sections 11.1(b) and (c) hereof (the “Transfer Restriction Period”).
Notwithstanding the foregoing, the Participant shall have the right to Transfer
such shares of Common Stock to a “Permissible Transferee" who takes the shares
subject to the terms of the Plan and applicable Award agreement. Permissible
Transferees shall mean Family Members.


(b) After the Transfer Restriction Period, no Participant shall Transfer any
Common Stock acquired through the exercise of a Stock Option or pursuant to
Restricted Stock or Other Stock-Based Award to any Person other than a
Permissible Transferee unless in each such instance the Participant (or his or
her estate or legal representative) shall have first offered to the Company the
Common Stock proposed to be Transferred pursuant to a bona fide offer to a third
party.


(c) Notice of Proposed Transfer. Prior to any proposed Transfer of the Common
Stock acquired through the exercise of a Stock Option or pursuant to Restricted
Stock or Other Stock-Based Award, the Participant shall give a written notice
(the “Transfer Notice”) to the Company describing fully the proposed Transfer,
including the number of shares of Common Stock, the name and address of the
proposed Transferee (the “Proposed Transferee”) and, if the Transfer is
voluntary, the proposed Transfer price, and containing such information
necessary to show that the Participant has obtained a bona fide binding offer to
Transfer the Common Stock for cash from a third party. The Participant shall
provide a separate Transfer Notice with regard to each Proposed Transferee. The
Transfer Notice shall be signed by both the Participant and the Proposed
Transferee and must constitute a binding and unconditional commitment of the
Participant and the Proposed Transferee for the Transfer of the Common Stock to
the Proposed Transferee for cash subject only to the right of first refusal
specified herein.
 
21

--------------------------------------------------------------------------------




(d) Bona Fide Transfer. If the Company determines that the information provided
by the Participant in the Transfer Notice is insufficient to establish the bona
fade nature of a proposed voluntary Transfer, the Company shall give the
Participant written notice of the Participant’s failure to comply with the
procedure described herein, and the Participant shall have no right to Transfer
the Common Stock without first complying with this procedure. The Participant
shall not be permitted to Transfer the Common Stock if the proposed Transfer is
not bona fide.


(e) Exercise of Right of First Refusal. If the Company determines the proposed
Transfer to be a bona fide Transfer, the Company shall have the right to
repurchase all or any part of the shares of Common Stock at the proposed
Transfer price per share, by delivering to the Participant (or his or her estate
or legal representative) written notice of such exercise within 30 days after
the date the Company has determined that the proposed Transfer is bona fide. The
Company's exercise or failure to exercise the right of first refusal with
respect to any proposed Transfer described in a Transfer Notice shall not affect
the Company's right to exercise the right of first refusal with respect to any
proposed Transfer described in any other Transfer Notice, whether or not such
other Transfer Notice is issued by the Participant or issued by a person other
than the Participant with respect to a proposed Transfer to the same Proposed
Transferee. If the Company exercises the right of first refusal, the Company and
the Participant shall thereupon consummate the sale of the Common Stock to the
Company within five days after the date the Company has decided to exercise the
right of first refusal described herein (unless a longer period is offered by
the Proposed Transferee). For purposes of the foregoing, cancellation of any
indebtedness of the Participant to the Company shall be treated as payment to
the Participant in cash to the extent of the unpaid principal and any accrued
interest canceled.


(f) Failure to Exercise Right of First Refusal. If the Company fails to exercise
the right of first refusal with respect to any share of Common Stock within the
period specified in sub-section (e) above, and the Company has not given notice
to the Participant that the proposed Transfer is not a bona fide Transfer
pursuant to sub-section (d) above, the Participant may conclude a Transfer to
the Proposed Transferee of the Common Stock on the terms and conditions
described in the Transfer Notice, provided such Transfer occurs not later than
five days after the date the Company has determined not to exercise the right of
first refusal described herein. The Company shall have the right to demand
further assurances from the Participant and the Proposed Transferee (in a form
satisfactory to the Company) that the Transfer of the Common Stock was actually
carried out on the terms and conditions described in the Transfer Notice. No
Common Stock shall be transferred on the books of the Company until the Company
has received such assurances, if so demanded, and has approved the proposed
Transfer as bona fide. Any proposed Transfer on terms and conditions different
from those described in the Transfer Notice, as well as any subsequent proposed
Transfer by the Participant (or his or her estate or legal representative),
shall again be subject to the right of first refusal and shall require
compliance by the Participant with the procedure described in this Section 12.2.
 
22

--------------------------------------------------------------------------------




(g) Assignment of Right of First Refusal. The Company shall have the right to
assign the right of first refusal at any time, whether or not there has been an
attempted Transfer, to one or more persons as may be selected by the Company,
from time to time.


(h) Application to Transferees. This Section 12.2 shall apply to any Permissible
Transferee in the same manner as it applies to a Participant.


12.3. Alternative Call Rights, Rights of First Refusal and Other Rights. The
Committee may provide in the applicable Award agreement alternative (or no) call
rights and/or rights of first refusal and/or other rights at the time of grant
(or, thereafter, if no rights of the Participant are reduced) as it may decide
in its sole discretion (including as necessary to comply with the requirements
specified in Article XVII). Notwithstanding anything herein to the contrary, if
a Participant executes the Shareholders Agreement (or similar agreement) that
provides call rights and/or rights of first refusal and/or drag-along and/or
co-sale rights, the provisions in the Shareholders Agreement (or similar
agreement) shall control to the extent they are inconsistent with or in addition
to the provisions of this Article XII.


12.4. Effect of Registration. Notwithstanding the foregoing, unless otherwise
determined by the Committee, the Company shall cease to have rights pursuant to
this Article XII on and after the Registration Date.


ARTICLE XIII
UNFUNDED PLAN


The Plan is intended to constitute an “unfounded” plan for incentive and
deferred compensation. With respect to any payments as to which a Participant
has a fixed and vested interest but which are not yet made to a Participant by
the Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Company.
 
23

--------------------------------------------------------------------------------


 
ARTICLE XIV
GENERAL PROVISIONS
 
14.1. Legend. The Committee may require each person receiving shares pursuant to
an Award to represent to and agree with the Company in writing that the
Participant is acquiring the shares without a view to distribution thereof and
such other securities law related representations as the Committee shall
request. In addition to any legend required by the Plan, the certificates and/or
book entry accounts for such shares may include any legend that the Committee
deems appropriate to reflect any restrictions on Transfer.


All certificates and book entry accounts for shares of Common Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or any national automated
quotation system upon whose system the Common Stock is then quoted, any
applicable Federal or state securities law, and any applicable corporate law,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
14.2. Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.


14.3. No Right to Employment/Consultancy/Directorship. Neither the Plan nor the
grant of any Award hereunder shall give any Participant or other employee,
Consultant or Non-Employee Director any right with respect to continuance of
employment, consultancy or directorship by the Company or any Subsidiary, nor
shall there be a limitation in any way on the right of the Company or any
Subsidiary by which an employee is employed or a Consultant or Non-Employee
Director is retained to terminate his or her employment, consultancy or
directorship at any time.
 
14.4. Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made to a Participant, or to otherwise require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any Federal, state or local taxes
required by law to be withheld. Upon the vesting of Restricted Stock, or upon
making an election under Section 83(b) of the Code, a Participant shall pay all
required withholding to the Company.


Any statutorily required withholding obligation with regard to any Eligible
Employee may be satisfied, subject to the consent of the Committee, by reducing
the number of shares of Common Stock otherwise deliverable or by delivering
shares of Common Stock already owned. Any fraction of a share of Common Stock
required to satisfy such tax obligations shall be disregarded and the amount due
shall be paid instead in cash by the Participant.
 
24

--------------------------------------------------------------------------------



14.5. Listing and Other Conditions.
 
(a) Unless otherwise determined by the Committee, as long as the Common Stock is
listed on a national securities exchange or system sponsored by a national
securities association, the issue of any shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Award with
respect to such shares shall be suspended until such listing has been effected.
 
(b) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Award is or may in the
circumstances be unlawful or result in the imposition of excise taxes on the
Company under the statutes, rules or regulations of any applicable jurisdiction,
the Company shall have no obligation to make such sale or delivery, or to make
any application or to effect or to maintain any qualification or registration
under the Securities Act or otherwise with respect to shares of Common Stock or
Awards, and the right to exercise any Award may be suspended until, in the
opinion of said counsel, such sale or delivery shall be lawful and will not
result in the imposition of excise taxes on the Company.


(c) Upon termination of any period of suspension under this Section 14.5, an
Award affected by such suspension that shall not then have expired or terminated
shall be reinstated as to all shares available before such suspension and as to
shares that would otherwise have become available during the period of such
suspension, but no such suspension shall extend the term of any Award.


(d) A Participant shall be required to supply the Company with any certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.
 
14.6. Shareholders Agreement and Other Requirements. Notwithstanding anything
herein to the contrary, as a condition to the receipt of shares of Common Stock
pursuant to an Award, to the extent required by the Committee, the Participant
shall execute and deliver a shareholders agreement or such other documentation
that shall set forth certain restrictions on transferability of the shares of
Common Stock acquired upon exercise or purchase, a right of first refusal of the
Company with respect to shares, and such other terms or restrictions as the
Board or Committee shall from time to time establish. Such shareholders
agreement or other documentation shall apply to the Common Stock acquired under
the Plan and covered by such shareholders agreement or other documentation. The
Company may require, as a condition of exercise, the Participant to become a
party to any other existing shareholders agreement or other agreement.
 
25

--------------------------------------------------------------------------------



14.7. Governing Law. The Plan shall be governed and construed in accordance with
the laws of the State of Delaware (regardless of the law that might otherwise
govern under applicable Delaware principles of conflict of laws).
 
14.8. Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.
 
14.9. Other Benefits. No Award shall be deemed compensation for purposes of
computing benefits under any retirement plan of the Company or its Subsidiaries
nor affect any benefits under any other benefit plan now or subsequently in
effect under which the availability or amount of benefits is related to the
level of compensation.
 
14.10. Costs. The Company shall bear all expenses associated with administering
the Plan, including expenses of issuing Common Stock pursuant to any Award
granted hereunder.


14.11. No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and Awards granted to individual Participants
need not be the same.
 
14.12. Death/Disability. The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.
 
14 .13. Section 16(b) of the Exchange Act. On and after the Registration Date,
all elections and transactions under the Plan by persons subject to Section 16
of the Exchange Act involving shares of Common Stock are intended to comply with
any applicable exemptive condition under Rule 16b-3. The Committee may establish
and adopt written administrative guidelines, designed to facilitate compliance
with Section 16(b) of the Exchange Act, as it may deem necessary or proper for
the administration and operation of the Plan and the transaction of business
thereunder.
 
14.14. Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included; provided, however, that if the Company's
call rights and rights of first refusal set forth in Article XII shall be held
invalid or unenforceable, the Awards granted under the Plan shall be cancelled
and terminated.
 
14.15. Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.
 
26

--------------------------------------------------------------------------------


 
14.16. Securities Act Compliance. Except as the Company or Committee shall
otherwise determine, the Plan is intended to comply with Section 4(2) or Rule
701 of the Securities Act, and any provisions inconsistent with such Section or
Rule of the Securities Act shall be inoperative and shall not affect the
validity of the Plan.
 
14 .17. Successors and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.


I4.18. Payment to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person's guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Subsidiaries
and their employees, agents and representatives with respect thereto.
 
14.19. Agreement. As a condition to the grant of an Award, if requested by the
Company and the lead underwriter of any public offering of the Common Stock (the
“Lead Underwriter”), a Participant shall irrevocably agree not to sell, contract
to sell, grant any option to purchase, transfer the economic risk of ownership
in, make any short sale of, pledge or otherwise transfer or dispose of, any
interest in any Common Stock or any securities convertible into, derivative of,
or exchangeable or exercisable for, or any other rights to purchase or acquire
Common Stock (except Common Stock included in such public offering or acquired
on the public market after such offering) during such period of time following
the effective date of a registration statement of the Company filed under the
Securities Act that the Lead Underwriter shall specify (the “Lock-up Period”).
The Participant shall further agree to sign such documents as may be requested
by the Lead Underwriter to effect the foregoing and agree that the Company may
impose stop-transfer instructions with respect to Common Stock acquired pursuant
to an Award until the end of such Lock-up Period.


14.20. No Rights as Shareholder. Except as provided in Article VII with respect
to Restricted Stock or Article VIII with respect to Other Stock-Based Awards,
subject to the provisions of the Award agreement, no Participant or Permitted
Transferee shall have any rights as a shareholder of the Company with respect to
any Award until such individual becomes the holder of record of the shares of
Common Stock underlying the Award.


14.21. Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
Award is subject to Section 409A of the Code, it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with Section
409A of the Code and to the extent such provision cannot be amended to comply
therewith, such provision shall be null and void.
 
27

--------------------------------------------------------------------------------




14.22. Consideration. Awards may be awarded in consideration for past services
actually rendered to the Company or a Subsidiary for its benefit; provided,
however, that in the case of an Award to be made to a new Eligible Employee,
Non-Employee Director, or Consultant who has not performed prior services for
the Company, the Company will require payment of the par value of the Common
Stock by cash or check in order to ensure proper issuance of the shares in
compliance with Delaware General Corporation Law.


ARTICLE XV
EFFECTIVE DATE OF PLAN


The Plan shall become effective upon adoption by the Board or such later date as
provided in the adopting resolution, subject to the approval of the Plan by the
shareholders of the Company within 12 months before or after adoption of the
Plan by the Board in accordance with the laws of the State of Delaware.
 
ARTICLE XVI
TERM OF PLAN


No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date the Plan is adopted or the date of shareholder
approval, but Awards granted prior to such tenth anniversary may, and the
Committee's authority to administer the terms of such Awards shall, extend
beyond that date.
 
ARTICLE XVII
PROVISIONS APPLICABLE TO AWARDS
GRANTED TO RESIDENTS OF CALIFORNIA
 
Notwithstanding the foregoing, any Award granted under the Plan to a California
resident shall be subject to the provisions of this Article XVII (in addition to
other applicable provisions of the Plan that are not inconsistent with this
Article XVII) and, notwithstanding any provision of the Plan to the contrary,
solely to the extent necessary to comply with Title 10 of the California Code of
Regulations at the time an Award is granted, the following shall apply to each
such Award:


17.1 At no time shall the total number of shares issuable upon exercise or
vesting of all outstanding Awards provided for under any stock bonus or similar
plan of the Company exceed thirty percent (30%) of all outstanding shares of the
Company, including convertible preferred shares or convertible senior common
shares on an as-converted basis, based on the shares of the Company which are
outstanding at the time the calculation is made.


17.2. Any Stock Option granted under the Plan shall be exercisable according to
the terms hereof at such times and under such conditions as determined by the
Committee and set forth in the Stock Option agreement. Except in the case of
Stock Options granted to officers, directors and consultants, Stock Options
shall become exercisable at a rate of no less than 20% per year over five years
from the date the Stock Options are granted.
 
28

--------------------------------------------------------------------------------


 
17.3. Any repurchase option in favor of the Company that is applicable to an
Award to an Eligible Employee who is not an officer, director or consultant
shall be subject to the following:
 
(a) The repurchase option gives the Company the right to repurchase the shares
of Stock upon Termination at not less than the Fair Market Value of the shares
of Common Stock to be purchased on the date of Termination and (x) the right to
repurchase is exercised for cash or cancellation of purchase money indebtedness
for the shares of Common Stock within ninety (90) days of Termination (or in the
case of shares of Common Stock issued upon exercise of Awards after such date of
Termination, within ninety (90) days after the date of the exercise) or such
longer period as may be agreed to by the Company and the Participant and (y) the
right shall terminates on and after the Listing Date.
 
(b) The repurchase option gives the Company the right to repurchase the shares
of Common Stock upon Termination at the original purchase price, if and (x) the
right to repurchase at the original purchase price lapses at the rate of at
least twenty percent (20%) of such shares of Common Stock per year over five (5)
years from the date that the Award is granted (without respect to the date the
Award was exercised or became exercisable) and (y) the right to repurchase is
exercised for cash or cancellation of purchase money indebtedness for the shares
of Common Stock within ninety (90) days of Termination (or in the case of shares
of Common Stock issued upon exercise of Options after such date of termination,
within ninety (90) days after the date of the exercise) or such longer period as
may be agreed to by the Company and the Participant in compliance with
applicable law.
 
17.4. Prior the Date, Listing a Ten Percent Stockholder shall not be granted
a Non-Qualified Stock Option unless the exercise price of such Option is at
least (i) one hundred ten percent (110%) of the Fair Market Value of the Common
Stock on the date of grant or (ii) such lower percentage of the Fair Market
Value of the Common Stock at the date of grant as is permitted by Section
260.140.41 of Title 10 of the California Code of Regulations at the time of the
grant of the Option. Prior to the Listing Date, a Ten Percent Stockholder shall
not be granted an award of Restricted Stock unless the purchase price of the
Restricted Stock is at least (i) one hundred percent (100%) of the Fair Market
Value of the Common Stock at the date of grant or (ii) such lower percentage of
the Fair Market Value of the Common Stock at the date of grant as is permitted
by Section 260.140.41 of Title 10 of the California Code of Regulations at the
time of the grant of the Option.
 
17.5. Prior to the Listing Date, the Fair Market Value of the Common Stock
subject to an Award shall be determined in a manner consistent with Section
260.140.50 of Title 10 of the California Code of Regulations.
 
29

--------------------------------------------------------------------------------



17.6. In addition to the restrictions set forth in Section 9.1, an Award shall
be Transferable solely to the extent permitted by Section 260.140.41(d) of Title
10 of the California Code of Regulations.
 
17.7. Prior to the Listing Date, to the extent required by Section 260.140.46 of
Title 10 of the California Code of Regulations, the Company shall deliver
financial statements to Participants at least annually. This sub-section shall
not apply to key employees whose duties in connection with the Company assure
them access to equivalent information.
 
17.8. Except as the Company or the Committee shall otherwise determine, the Plan
is intended to comply with Section 25.102(o) of the California Corporations
Code, and any provisions inconsistent with such Section of the California
Corporations Code shall be inoperative and shall not affect the validity of the
Plan
 
30

--------------------------------------------------------------------------------


 